department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date dollar_figure dollar_figure contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office penalty file the returns in accordance with their failure_to_file the returns timely may result in a we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions instructions in notice action if you agree with our deletions you do not need to take any further if you disagree with our proposed deletions follow the if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely lois g lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date dollar_figure legend taxpayer date date2 u o w o e w u o o w u o o w m t d u o dear we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below facts you taxpayer were formed on date1 you filed your application under sec_501 form_1023 on date2 pharmaceuticals you later amended your articles to provide that you are organized exclusively for charitable religious educational and scientific purposes within the meaning of sec_501 according to your original articles of incorporation your purpose is to manufacture according to your bylaws your vision is to manufacture safe effective and affordable medicines for people in need throughout the world your bylaws further provide that your mission is to provide life-saving drugs to developing countries at ultra-low cost you represented that your decision to manufacture any specific pharmaceutical will be based on a combination of various factors such as e e e e availability of a formula or current non-profit research in progress world health organization drug shortage list availability of distribution channels based on your partnerships alignment with your mission to provide life saving drugs at ultra low cost you have not made any specific determinations regarding which pharmaceuticals you will initially manufacture you did not submit any additional information regarding the pharmaceuticals you are considering manufacturing the process for seeking approval to manufacture those pharmaceuticals or details on your intended operations your business model does not consider the distribution of drugs you state that you will form partnerships with non-profit and public organizations to help with the distribution of drugs but do not describe these partnerships in detail when asked to describe how you will determine pricing for your pharmaceuticals you initially represented that your sale price will be based on the operational costs if not fully recovered by donations later you represented that your goal is to provide pharmaceutical drugs at ‘substantially below cost’ to recipients you state that the sales_price will be based on your operational costs ie those associated with the manufacturing site labor burden and material if you are not able to cover the costs by donations other than a general statement that you intent to provide drugs substantially below cost if possible you did not provide any specific information regarding your pricing you expect your manufacturing operations will be based in a formerly fda approved facility however you did not submit any evidence of the selection of the site including contracts proposed locations or information regarding approval for manufacturing pharmaceuticals your four founders are lifetime members of the board and the only directors on the board while they are not compensated for their positions as directors they all will be compensated for their services as officers other than providing compensation amounts you did not provide additional information for these positions including the description of the job requirements or the number of hours they work for you while you have adopted a conflicts of interest policy since the only board members are the founding members they are also the only ones who can determine compensation and are setting the compensation_for themselves as officers your articles of incorporation do not include an inurnment prohibition you represented that in setting compensation amounts you relied upon a national survey of non- profit organizations a review of the financial information you submitted shows that the ceo will be paid dollar_figurex1 your financial information shows your revenue will be as high as dollar_figurex2 with expenditures as high as dollar_figurex3 using the information and survey you submitted the ceo’s compensation should not be more than dollar_figurex4 similarly the cfo is listed as making but the survey submitted shows dollar_figurex5 based on the national average the other two positions are not listed in the survey you did not provide an explanation as to how you determined that deviations were appropriate from the amount contained in the survey you also did not provide any information on how you determined the compensation_for the positions not included in the survey in addition to their annual salary the board can grant bonuses of up to percent of base salary you did not provide a description of the criteria that will be used in determining bonuses including the amount and eligibility law sec_501 of the code provides that organizations described in subsection c shall be exempt from taxation subsection c includes corporations organized and operated exclusively for charitable religious and educational_purposes furthermore the aforementioned subsection requires that no part of the organization's net_earnings inure to the benefit of any private_shareholder_or_individual that no substantial part of its activities is to influence legislation and that it does not participate in any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations regulations provides that to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for purposes specified in said section of the code if an organization fails to meet either test it is not exempt sec_1 c -1 d ii provides that an organization is not organized or operated for an exempt_purpose unless it serves a public rather than a private interest revrul_71_529 1971_2_cb_234 holds that a nonprofit organization that provides assistance in the management of participating colleges’ and universities’ endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 in said case membership in the organization was restricted to colleges and universities exempt under sec_501 and its services were provided only to the exempt_organizations that controlled it in this case the fees paid_by the participating colleges and universities represented less than fifteen percent of total costs revrul_72_369 1972_2_cb_245 holds that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 here the service stated that providing managerial and consulting services on a regular basis for a fee is a trade_or_business ordinarily carried on for profit the fact that the services here were provided at cost and solely to exempt_organizations was not sufficient to characterize the activity as charitable within the meaning of sec_501 section dollar_figure of revproc_2012_9 r b provides in pertinent part as follows exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section under which exemption is claimed a mere restatement of purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that it qualifies for exemption pursuant to the section of the internal_revenue_code under which exemption is claimed the service will generally issue a proposed adverse determination_letter or ruling in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes this case is the basis of sec_1_501_c_3_-1 which provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of an exempt_purpose in 283_fsupp2d_58 d d c the court concluded that an organization did not qualify for tax-exemption under sec_501 because it was operated for nonexempt commercial purposes rather than for exempt purposes among the major factors the court considered in reaching this conclusion was the organization’s competition with for- profit commercial entities the extent and degree of below cost services provided the pricing policies and the reasonableness of financial reserves additional factors included whether the organization used commercial promotional methods such as advertising and the extent to which the organization received charitable donations the organization has the burden of providing sufficient documentation or other substantive information regarding its activities and operations which would establish entitlement to tax exempt status including establishing that its net_earnings will not inure to the benefit of private individuals and that it will not serve private interests 412_f2d_1197 ct_cl in 72_tc_687 the court upheld the commissioner's denial of exemption under sec_501 the organization was organized to operate a pharmacy to sell drugs at discount prices to elderly and handicapped persons it had no commitment to use excess receipts to provide drugs for free or below cost to the elderly and handicapped the organization served elderly and handicapped almost exclusively and did not sell toiletries articles magazines cards or other items normally sold for profit by pharmacies the organization’s board consisted of community leaders none of whom obtained any personal financial benefit from participation the organization used the services of volunteers for mailing prescriptions completing patient profiles maintenance etc instead of paid employees alll gifts were used for the benefit of financially distressed senior citizens who because of catastrophic illness or accident incurred large prescription drug bills the court reasoned that the organization operated its business primarily for commercial purposes in competition with profit making drug stores the fact that products sold by the organization were helpful to health did not necessarily entitle it to exemption under sec_501 in 74_tc_531 aff'd 670_f2d_104 9th cir the tax_court noted that an application_for exemption calls for open and candid disclosure of all facts bearing upon petitioner's organization operations and finances so that the court should it uphold the claimed exemption can be assured that it is not sanctioning an abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that petitioner fails to meet the requirements of sec_501 analysis to qualify for exemption under sec_501 a taxpayer must demonstrate that it is both organized and operated exclusively for exempt purposes sec_501 sec_1_501_c_3_-1 you are not operated exclusively for exempt purposes because you operate for a substantial non- exempt commercial purpose and your income may inure to the benefit of private shareholders finally you did not provide adequate information to demonstrate that you are operated for exempt purposes you were formed to manufacture drugs to be sold in third world countries manufacturing pharmaceuticals is inherently a for-profit activity to be considered exempt you must demonstrate that you will be able to sell your products substantially below your costs see 283_fsupp2d_58 concluding that an organization did not qualify for sec_501 status because it was operated for nonexempt commercial purposes rather than for exempt purposes 72_tc_687 denying sec_501 status because the organization operated a business primarily for commercial purposes in competition with profit making drug stores revrul_71_529 supra holding that a nonprofit organization that provides assistance in the management of participating colleges’ and universities' endowment or investment funds for a charge substantially below cost qualifies for exemption under sec_501 and revrul_72_369 supra holding that an organization formed to provide managerial and consulting services at cost to unrelated exempt_organizations does not qualify for exemption under sec_501 while you have stated that your goal is to provide pharmaceuticals below cost you have not demonstrated that in actuality your products will always be sold at prices substantially below your cost rather you have stated that your sales_price will be based on the operational costs if not fully recovered by donations an organization is also not considered to be operated exclusively for exempt purposes if any of its net_earnings inure to the benefit of private shareholders or individuals with a personal and private interest in its activities c -1 d ii inurement of net_earnings may occur through a wide range of means and is not limited to the actual distribution of dividends or payment of excessive_salaries founding church of scientology f 2d pincite sec_501 sec_1_501_c_2_-1 sec_1_501_c_3_-1 your four founders have life time terms as members of your board_of directors the life appointment of your founders to the board_of directors confers upon them the right to control your operations in a similar fashion as majority stockholders in a for-profit corporation including determining their own compensation although board members will not be compensated for their activities as directors they will be compensated as officers you stated that you relied upon surveys in determining your compensation amounts but did not explain why you determined compensation should be greatly above the amounts listed in the survey or how you set compensation_for the positions not described in the survey additionally these officers all may receive bonus amounts equaling of their base salary you did not provide any information on the circumstances in which an individual would be entitled to such a bonus the potential of inurnment by the lifetime members of your board clearly would be in violation of the provisions of sec_501 in a corporation in which the founders have a lifetime membership in your board and control of determining their own compensation and benefits finally an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant’s organization operations and finances to assure that there is not abuse of the revenue laws if such disclosure is not made the logical inference is that the facts if disclosed would show that the applicant fails to meet the requirements of sec_501 bubbling well church of universal love t c pincite see also founding church of scientology ct_cl pincite as provided in dollar_figure of revproc_2012_9 supra in order to recognize you as an exempt under sec_501 prior to the initiation of your operations you must provide a detailed description of your activities in order to arrive to the conclusion that you will meet the requirements under said section you were unable to substantiate that your operations will meet the requirements under sec_501 we are unable to recognize you as an exempt_organization you did not describe the pharmaceuticals you will manufacture the location you will conduct your manufacturing your pricing structure your employees any governmental approval for your operations as a pharmaceutical manufacturing plant your relationships with any non-profits for distribution purposes or the information surrounding the compensation of your directors based on the foregoing we conclude that you are operated for a substantial nonexempt commercial purpose that is manufacturing and selling pharmaceutical products you were not able to substantiate your representations that these products will be sold or provided at substantially below cost as in 72_tc_687 you are operated primarily for a commercial purpose in better business bureau u s pincite the supreme court clearly stated that the presence of a single and substantial nonexempt purpose will prevent an organization from recognition as an exempt_organization under sec_501 furthermore the control of the founders over your operations offer an opportunity for your net_earnings inure to their benefit in contravention of the provision violation in sec_501 c accordingly you do not qualify for exemption as an organization described in sec_501 of the code and you must file federal_income_tax returns contributions to you are not deductible under sec_170 you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service attn se t eo ra t nca constitution ave n w washington dc you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations
